Citation Nr: 0632641	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently rated 10 percent disabling.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service connected 
residuals of a right ankle sprain.

3. Entitlement to service connection for osteoarthritis of 
the lumbar spine, to include as secondary to service 
connected residuals of a right ankle sprain.

4.  Whether new and material evidence has been submitted to 
reopen a claim for degenerative changes of the left ankle as 
secondary to service connected residuals of a right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service connected right ankle 
disorder and service connection for left hip and low back 
disorders to include as secondary to the service-connected 
right ankle disability.  This determination also found that 
the veteran had not submitted new and material evidence to 
reopen his claim for secondary service connection for a left 
ankle disorder. 

The issue of an increased evaluation for residuals of a right 
ankle sprain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the lumbar spine was not 
manifested in service or within the first post service year 
and is not casually related to the service-connected 
residuals of a right ankle sprain.

2.  There is no showing of current disablement of the veteran 
due to a left hip condition.

3.  Secondary service connection for a left ankle disorder 
was denied by the RO in an unappealed rating decision dated 
in July 1996, which became final.  Additional evidence 
submitted subsequent to that decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
as to that disorder.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by service and can not be presumed to have been 
incurred therein; nor is it proximately related to the 
service-connected residuals of a right ankle sprain.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  A left hip condition was not incurred in or aggravated by 
service; nor is it proximately related to the service-
connected residuals of a right ankle sprain.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).

3. Evidence received subsequent to the unappealed rating 
action of July 1996, which denied secondary service 
connection for degenerative changes of the left ankle, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001and March 
2004; a rating decision in June 2002; and a statement of the 
case in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has associated with the claims file the 
veteran's service medical records, VA treatment records, as 
well as a report of VA examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

I.  Service connection for osteoarthritis of the lumbar 
spine.

The veteran is seeking secondary service connection for a 
lumbar spine disorder as secondary to his service-connected 
residuals of a right ankle sprain.

In general service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this context, the evidence of record demonstrates that the 
veteran's osteoarthritis of the lumbar spine was not present 
in service nor manifested until many years subsequent to 
service.  The veteran's service medical records are negative 
for any complaints or findings referable to a back disorder 
and on his May 1963 medical examination for service 
separation a clinical evaluation of his musculoskeletal 
system to include his spine found no abnormalities.  The 
existence of osteoarthritic disease involving the lumbar 
spine was not demonstrated earlier than March 2002, 
approximately 40 years after the veteran's discharge from 
service.  It is thus too remote in time from service to 
support a claim that it is directly related to service and 
the veteran has not contended otherwise.  In view of the 
lengthy period without evidence of treatment or diagnosis, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected residuals of a right 
ankle sprain and his osteoarthritis of the lumbar spine.  The 
record before the Board contains no medical opinion 
supportive of the veteran's contention.

The only evidence supportive of the veteran's claim consists 
solely of the veteran's statements.  There is no indication, 
however, that he is qualified through education, training or 
experience to offer medical opinions.  His statements as to 
medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for 
osteoarthritis of the lumbar spine.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection for a left hip condition.

The veteran is also seeking secondary service connection for 
a left hip condition.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Here none of the contemporaneous service medical records show 
complaints or findings referable to a left hip condition.  
As, noted above the veteran's medical examination at service 
separation was equally negative.
 
Post service there is no showing of findings of a left hip 
disability.  An x-ray of the left hip in March 2002 failed to 
demonstrate any fracture or dislocation.  The left hip was 
reported to be well demonstrated and essentially normal in 
appearance.
 
In essence, there is no diagnosis of a left hip disorder let 
alone a left hip disorder related to service or a service-
connected disorder.
  
As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disorder), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the appeal for service connection for a left hip condition 
must be denied because the first essential criterion for a 
grant of service connection, competent evidence of the 
claimed disability, has not been met.


III.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for a left 
ankle disorder.

The veteran's claim for entitlement to service connection for 
degenerative changes of the left ankle as secondary to his 
service-connected right ankle disability was initially denied 
by an unappealed RO rating action dated in July 1996.

In the recently decided case of Kent v. Nicholson, 20 Vet. 
App 1. (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The July 1996 denial of secondary service connection for a 
left ankle disorder was based on the finding that the 
objective medical record showed no relationship between the 
service-connected right ankle disorder and the existing left 
ankle disorder.  Therefore, pursuant to Kent, it would be 
necessary for the RO to inform the veteran of the need to 
provide evidence of a nexus between the service-connected 
condition and the claimed disorder.  In this regard, in a 
letter dated in December 2005, the RO explained to the 
veteran what the terms "new and material evidence" meant in 
regard to his claim.  He was told that evidence showing a 
connection between his degenerative changes of the left ankle 
and his service-connected residuals of a right ankle sprain 
was necessary.  The Board concludes that the procedural 
requirements of Kent have been met, and the Board may move 
forward in making a determination in this claim.

The evidence on file at the time of the July 1996 rating 
decision included a report of a July 1996 VA examination, 
which recorded the veteran's complaint of left ankle problems 
caused by extra strain on the joint due to his injured right 
ankle.  It was noted that he wore a left ankle brace and 
walked with a limp due to left ankle arthritic changes and 
instability.  Following clinical and radiological 
examination, left ankle degenerative changes with left ankle 
instability were diagnosed.
 
Also of record in July 1996 were VA outpatient treatment 
records compiled between November 1993 and March 1994 
reflecting existing left ankle pathology.

Based on the above, the RO in July 1996 denied secondary 
service connection for degenerative changes of the left ankle 
on the basis that competent medical evidence had not been 
presented showing that the veteran's existing left ankle 
degenerative changes are related to his service-connected 
residuals of a right ankle sprain.  He did not appeal that 
decision which is final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence received subsequent to the July 1996 unappealed 
rating decision consists of VA outpatient treatment records 
dated from May 2001 to April 2004.

The Board has carefully reviewed the evidence received since 
the July 1996 rating decision.  This evidence shows 
evaluation and treatment for various disabilities, to include 
insulin dependent diabetes mellitus, a diabetic left foot 
ulcer, and the veteran's left ankle condition, diagnosed as a 
Charcot ankle with x-ray evidence of complete destruction of 
the tibiotalar joint with angulation of the talus in the 
ankle mortis.  The VA outpatient treatment records do not 
demonstrate an existing left ankle disorder related to the 
veteran's service-connected right ankle disorder.  The newly 
received evidence does not include competent evidence showing 
that any current left ankle disorder is related to the 
veteran's service or to his service-connected right ankle 
disability.  Accordingly, the Board finds that the newly 
submitted evidence by itself or when considered with previous 
evidence of record raises no reasonable possibility of 
substantiating the veteran's claim for entitlement to 
secondary service connection for degenerative changes of the 
left ankle.

As no new and material evidence has been submitted, there is 
no basis to reopen a claim for entitlement to service 
connection for degenerative changes of the left ankle.


ORDER

Service connection for a left hip disorder, to include as 
secondary to service connected residuals of a right ankle 
sprain is denied.

Service connection for osteoarthritis of the lumbar spine, to 
include as secondary to service connected residuals of a 
right ankle sprain is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for degenerative changes of 
the left ankle as secondary to service connected residuals of 
a right ankle sprain, the appeal is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim, including 
the degree of disability and the effective date of an award.  
Upon a review of the file, it appears that this case must be 
remanded for proper notice to the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 5010-5271, a 
diagnostic code that is based on limitation of motion of the 
ankle.  In the case presently on appeal, the veteran has not 
been afforded a VA orthopedic examination since July 1996.  
The Court has long held that contemporaneous VA medial 
examinations must be provided in order to satisfy the duty to 
assist. See Littke v. Derwinski, 1 Vet. App. 90 (1990); Green 
v. Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 
Vet. App. 127, 138 (1993); Allday v. Brown, 7 Vet. App. 517, 
526 (1995). See also, Olson v. Principi, 3 Vet. App. 480, 482 
(1992).

In view of the fact that the last VA examination report of 
record is approximately 10 years old, further examination is 
required so that the decision is based on a record that 
contains a contemporaneous examination.  An examination too 
remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information and evidence needed 
to establish a higher disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice must:  (1) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim(s)."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for a 
right ankle disorder since May 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure those records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the right ankle 
disorder.  The claims folder must be made 
available to the physician for review in 
conjunction with the examination and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
tests and studies, including range of 
motion testing, should be performed, and 
all manifestations of current disability 
should be described in detail.  An 
opinion should be provided regarding 
whether pain due to the service-connected 
right ankle disorder significantly limits 
functional ability during flare-ups or 
with extended use.  The examiner is 
requested to (1) describe any objective 
evidence of pain or functional loss due 
to pain; and (2) indicate whether there 
is any weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected right ankle disorder.

4.  After completing the requested 
actions, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative a appropriate supplemental 
statement of the case and allow them the 
appropriate period of time to respond.  
Thereafter, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination may have an adverse effect upon his 
claim.  See 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


